DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7, 9-11, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 2014/0307574) in view of Liu et al. (US 2012/0120839).
electronic apparatus 100; Fig. 1 and 2), the apparatus comprising:
 a transceiver (WIFI module 170) configured to establish a communication link with an access point (AP) (electronic apparatus 100 can establish a communication channel with a wireless access point 200 [0027; 0046]); and
 a processor (controller 160) operably connected to the transceiver (controller 160 coupled with WIFI module 170), the processor configured to:
 receive a triggering indication based on link information measured by the electronic device (performing a wireless communication performance evaluation of a communication network connected to the wireless access point by determining whether the wireless access point related signal is in a state having a value lower than or equal to a preconfigured value [0027; claim 1]); 
determine a quality of the communication link between the electronic device and the AP based on the received triggering indication (performing a wireless communication performance evaluation of a communication network connected to the wireless access point by determining whether the wireless access point related signal is in a state having a value lower than or equal to a preconfigured value [0027; claim 1]); and 
generate a disconnection command based on the QAI value, wherein the disconnection command is a physical disconnection command or a virtual disconnection command of the communication link between the electronic device and the AP (the electronic device may determine not only the connection state with the wireless access point 200 but also the actual communication service state to control the connection with the wireless access point 200 [0027]). CHOI, further, discloses that electronic apparatus 100 can switch the communication connection with a corresponding access point into a deactivated state when an actual communication serve environmental value of a found wireless access point is lower than or equal to a pre-configured threshold value [0035]. However, CHOI does not expressly discloses setting a quantized aggressive index (QAI) value based on the compared at least two Q values.
Liu teaches method for monitoring channel sounding quality in WLAN devices. More specifically, Liu teaches that sounding quality monitor 305 takes the input of sub-channel quality metrics and outputs channel sounding quality information Q. In example, each sub-channel quality metric is quantized and then compared to some thresholds [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify CHOI with the teaching of Liu in order to provide fast recovery from situation that estimated channel state information is corrupted [0007].

Regarding claim 17, CHOI discloses a non-transitory computer-readable medium comprising program code (electronic apparatus 100 support of hardware and software capable of providing various content [0003]) that with executed by at least one processor (controller 160), causes an electronic device to: establish a communication link with an access point (AP) (electronic apparatus 100 can establish a communication channel with a wireless access point 200 [0027; 0046]);
 receive a triggering indication based on link information measured by the electronic device (performing a wireless communication performance evaluation of a communication network connected to the wireless access point by determining whether the wireless access point related signal is in a state having a value lower than or equal to a preconfigured value [0027; claim 1]); 
determine a quality of the communication link between the electronic device and the AP based on the received triggering indication (performing a wireless communication performance evaluation of a communication network connected to the wireless access point by determining whether the wireless access point related signal is in a state having a value lower than or equal to a preconfigured value [0027; claim 1]); and 
generate a disconnection command based on the QAI value, wherein the disconnection command is a physical disconnection command or a virtual disconnection command of the communication link between the electronic device and the AP (the electronic device may determine not only the connection state with the wireless access point 200 but also the actual communication service state to control the connection with the wireless access point 200 [0027]). CHOI, further, discloses that electronic apparatus 100 can switch the communication connection with a corresponding access point into a deactivated state when an actual communication serve environmental value of a found wireless access point is lower than or equal to a pre-configured threshold value [0035]. However, CHOI does not expressly discloses setting a quantized aggressive index (QAI) value based on the compared at least two Q values.
Liu teaches method and a computer-readable medium storing instructions that executed by at least one processor: for monitoring channel sounding quality in WLAN devices. More specifically, Liu teaches that sounding quality monitor 305 takes the input of sub-channel quality metrics and outputs channel sounding quality information Q. In example, each sub-channel quality metric is quantized and then compared to some thresholds [0047].


Regarding claims 2, 10 and 18, CHOI discloses wherein the processor is further configured to: count a number of bad transmit (Tx) packets in one second to identify the triggering indication, wherein each of bad Tx packets comprise a lower signal-to-noise ratio (SINR) than a threshold; compare the number of bad Tx packets with a pre-defined threshold (Nb); and  -59-DOCKET NO. 2018.11.007.SR0PATENT determine the triggering indication as a good link or a bad link based on a result of the comparison (determining whether a signal having a pattern corresponding to a deactivation-vulnerable area has been received and determining whether a Signal to Noise Ratio (SNR) has a value lower than or equal to a predetermined value (see claim 3), wherein the signal having the pattern corresponding to a deactivation-vulnerable are or a deactivation-vulnerable state may be acquired through experiments or statistically calculated [0061]).

Regarding claims 3, 7, 11, 15 and 19, CHOI discloses [Fig. 4] that the controller 160, step 409, determine whether the AP performance evaluation value is smaller than or equal to a value indicating configuration information. Step 411, the controller determines whether the condition is valid. That is, the controller 160 may determine whether the state in which the AP performance evaluation value is not good is repeated by more than or equal to a pre-defined number…[0063-0066]. Liu teaches that sounding quality monitor 305 takes the input of sub-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify CHOI with the teaching of Liu in order to provide fast recovery from situation that estimated channel state information is corrupted [0007].

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of Liu as applied to claims 1 and 9 above, and further in view of Sirotkin et al. (US 2018/0132127).
CHOI in view of Liu discloses all the claim limitations as stated above. In addition, as shown in Figs. 6A and 6B, CHOI discloses switching the WiFi connection from an access point [AP] to another AP. Further, Fig. 6B of CHOI illustrates a good communication area 61; a neutral communication area 62 (edge) and a communication shift area 63. The electronic apparatus 100 can use a communication service through the wireless access point 200 in the good communication area 61 and can use a communication service by using the communication unit 110 based on 3G or 4G in the communication shift are 63. As a result, without a delay in the neutral communication area 62, the electronic apparatus 100 can rapidly and exactly provide a communication service with a good quality. Further, the electronic apparatus 100 can suppress occurrences of unnecessary switching between the wireless access point 200 and the communication unit 110 in the neutral communication area 62, so to minimize the waste of electric power(aggressive setting) [0081]. The natural communication area 62, Fig. 6A, may be an area in which a communication service quality has a value smaller than or equal to a value configured as a deactivation condition although the received signal intensity in the 
Sirotkin teaches systems, methods and devices for traffic offloading. More specifically, Sirotkin teaches that in a steady state operation, a UE continues to acquire 3GPP and WLAN parameters and to reevaluate RAN rules with periodicity which is left for UE implementation [0046; 0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify CHOI in view of Liu with the teaching of Sirotkin in order to provide an efficient system by reducing usage of licensed bandwidth through offloading [0017].

Allowable Subject Matter
Claims 4-6, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Lekutai (US 2019/0394700) discloses telecommunications between remote terminal and relay terminal.

Rengarajan et al. (US 2018/0324607) discloses optimization of distributed WiFi networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	March 23, 2021